DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Specifically, as noted in the Office Action, Klearman is cited for the claimed mounting element (which is acknowledged to be missing from O'Reagan and Intex). In Klearman, the mounting element (from which the pegs (44) extend) is not arranged on, and does not directly contact, the outer surface of any aspect of an inflatable body. For at least this reason, claims 1, 2, and 4 as amended define over the combination of cited art. Withdrawal of the rejections is, therefore, respectfully requested.”
This is not found persuasive. The mounting element, as shown in Figure 2 of Klearman may be interpreted to be 30, with the base being the narrower portion that 30 is marked on and the non-base portion being the portion with the pegs. The portion that 30 is marked on does directly contact the outer surface of the inflatable body, as shown in Figure 1 where it is connected to the outer surface to inflate the device. Without further structure included to differentiate the base, Klearman continues to read on the claim. 
Applicant also argued, “In addition, Applicant notes that, with regard to claim 32, the projections (pegs) of Klearman do not extend outwardly away from the outer surface of any inflatable body. Rather, they extend radially (see Klearman, Fig. 2). For at least this additional reason, claim 32 defines over the combination of cited art. Withdrawal of the rejection is, therefore, respectfully requested.”
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 19, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chung (US Patent 6332760).
Regarding claim1, O'Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49) for moisture removal fluid, wherein for pumping moisture removal fluid into or out of the fluid pathway, the moisture control coverlet is: selectively configurable to use a fluid pump (Figure 4; 64) mounted on the moisture control coverlet to pump moisture removal fluid into or out of the fluid pathway. O'Reagan does not teach the coverlet is selectively configurable to use an adaptor mounted on the moisture control coverlet and coupled to a remote fluid pump to pump moisture removal fluid into or out of the a base arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway, and wherein the base of the mounting element comprises a plurality of projections arranged about the opening and configured to releasably engage one or more tabs in one or more recesses in a housing of the fluid pump arranged on the outer surface of the coverlet. Chung teaches a mounting element (Figure 4; the plate comprising the battery plate 32 and socket 34 is the mounting element) arranged on an outer surface of the moisture control coverlet, the mounting element comprising a base (Figure 4; 34) arranged on and directly contacting the outer surface of the coverlet and having an opening (Figure 4; the opening through 34, as shown) therethrough in fluid communication with the fluid pathway. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Chung in order to securely mount the pump within the inflatable body. Chung does not teach the base of the mounting element comprises a plurality of base of the mounting element comprises a plurality of projections arranged about the opening and configured to releasably engage one or more tabs in one or more recesses in a housing of the fluid pump arranged on the outer surface of the coverlet (Figure 9 shows a connection between a pump 1a and a mounting element 1e which includes projections 13 on one side which would enter recesses and engage tabs to lock into place on the other side (the fact that the projections are on the pump side rather than the recess side is simply an obvious reversal of parts and when applying to modify Chung, the projections are on the mounting element side at 342 and those would be modified to be as in the connection of Rodney). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the projections and projection engagement connection of Chung to be structured as in Rodney because such a connection is simply an art recognized equivalent connection type and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 10, O'Reagan teaches fluid pump for mounting onto the coverlet (Figure 4; 64). O'Reagan does not teach an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump. Intex teaches an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump (Figure 11; right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. 
Regarding claim 12, O'Reagan does not teach the fluid pump includes an alternating current coupler for coupling to an alternating current power source for an alternating current 
Regarding claim 19, O'Reagan teaches wherein moisture removal fluid is air (Paragraph 48). 
Regarding claim 22, O’Reagan does not teach a second fluid pump for coupling to the adaptor. Intex teaches a second fluid pump for coupling to the adaptor (Page 4, Inflation Option Step 1 teaches foot or manually operated pump). 
Regarding claim 23, O’Reagan does not teach the first fluid pump is smaller than the second fluid pump, and wherein the first fluid pump has a lower fluid pumping rate than the second fluid pump. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’ Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. 
Regarding claim 25, O'Reagan teaches a duct for conveying moisture removal fluid between the second fluid pump and the adaptor (Paragraph63 discusses that line 72 is between pump and the pump's attachment to the coverlet and conveys moisture removal fluid). 
Regarding claim 26, O'Reagan does not teach a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway. Intex teaches a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway (Figure 11; the cap of the valve is the switching mechanism). It would have been obvious to one of ordinary skill in the art at the time of .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chung (US Patent 6332760) further in view of Rodney (US Patent 7509998).
 Regarding claim 32, O’Reagan does not teach the plurality of projections are arranged on the mounting element such that the projections extend outwardly away from the outer surface of the coverlet. Rodney teaches the plurality of projections are arranged on the mounting element such that the projections extend outwardly away from the outer surface of the coverlet (Figure 9, 13, when applied to the mounting element of Chung these would extend outward away from the outer surface of the coverlet). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the projections and projection engagement connection of Chung to be structured as in Rodney because such a connection is simply an art recognized equivalent connection type and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) further in view of Feldman (US Patent 5890882) in view of Klearman (US Patent 5584084). 
Regarding claim 2, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped (Figure 4; 64) into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet. O’Reagan does not teach a mounting element in fluid communication with the 
Regarding claim 5, Klearman teaches a fluid pump (Figure 1, at 24) removably mounted to the moisture control coverlet and in communication with the fluid pathway, the fluid pump housing comprising one or more recesses (Figure2; 52) for mounting to the mounting element.
Claims 2 is alternatively rejected and claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) further in view of Chung (US Patent 6332760) in view of Klearman (US Patent 5584084).
Regarding claim 2, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped (Figure 4; 64) into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet. O’Reagan does not teach a mounting element in fluid communication with the fluid pathway, the mounting element comprising a base arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions, the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions and selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. Chung teaches a mounting element (Figure 4; the plate containing 32 and 34) in fluid communication with the fluid pathway, the mounting element comprising a base (Figure 2; portion around 34) arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions (Figure 4; 344), the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figure 4; 30). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Chung in order to securely mount the pump within the inflatable body. Klearman teaches the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figure 4; the protrusions 44 on mounting element 30 of Klearman can selectively (in that the mounting element can either attach or detach from 40) mount the mounting element to a fluid pump housing indirectly through adapter 40) and 
Regarding claim 3, O’Reagan and Chung do not teach the adaptor comprises one or more recesses for removable mounting to the one or more protrusions of the moisture control coverlet, wherein the adaptor is in fluid communication with the fluid pathway. Klearman teaches the adaptor comprises one or more recesses for removable mounting to the one or more protrusions of the moisture control coverlet, wherein the adaptor is in fluid communication with the fluid pathway (Figure 2; 52 and 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mounting element of Chung to have a structure with protrusions as in Chung (see Prior art Figure 1a in Chung which has .
Claims 4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual). 
Regarding claim 4, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet (Figure 2; 49 and Paragraph 59). O'Reagan does not teach an adaptor removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway, wherein the adaptor is selectively configurable to be coupled to a remote fluid pump to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet, the mounting element comprising a base arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway. Intex teaches an adaptor (Figure 11; right) removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway (Figure 11; left), wherein the adaptor is selectively configurable to be coupled to a remote fluid pump (Page4; "Inflation Option" steps 1-3) to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet (Figure 11; right, the pump hose can directly connect to the mounting element on the left), the mounting element comprising a base (Figure 11; the bottommost portion of the valve on the left side which contacts the outer surface of the inflatable system) arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway (Figure 11; mounting element on the left which connects with the adapters on the right, opening as shown where the line directs where to put the pump hose or adapter). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. 
Regarding claim6, O'Reagan teaches comprising a second mounting element arranged on the outer surface of the moisture control coverlet, the second mounting element comprising a second opening in fluid communication with the fluid pathway, wherein the second mounting element being configured to selectively have mounted to it a fluid pump (Paragraph 59, describes having two different pumps connected at two different openings (the mounting element) to the airway). 
Regarding claim 21, O'Reagan teaches a vapor permeable cover onto which a patient 4s adapted to be placed, the cover allowing for vapor to permeate from an external vicinity of the cover through the cover to the fluid pathway (Paragraph 48).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chung (US Patent 6332760) in view of Pan (US Patent 8641391). 
Regarding claim 11, O'Reagan does not teach the fluid pump includes a battery coupler for coupling to a battery for battery power. Pan teaches the fluid pump includes a battery coupler for coupling to a battery for battery power (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to include a battery option in order to power the pump when the AC power was out.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chung (US Patent 6332760) in view of Cavanaugh (US Patent Application Publication 20130172802) 
Regarding claim 13, O’Reagan does not teach the fluid pump or the adaptor are removable from the coverlet and the coverlet is launderable. Chung teaches the pump is removable (Figure 4; the mounting element can be removed from pump 30 using the protrusions 342). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O’Reagan to be detachably attached as in Chung in order to allow for easy replacement of parts. Intex teaches the adaptor is removable from the coverlet (Page 4; "Inflation" steps 1-3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. Cavanaugh teaches the coverlet is launderable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan to be launderable in order to allow for the reuse of the device and save money. 
Regarding claim 14, O'Reagan does not teach the fluid pump, the adaptor, or the coverlet is disposable. Cavanaugh teaches the coverlet is disposable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan to be disposable in order to allow for quick and effortless changes between patients.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chung (US Patent 6332760) in view of Richards (US Patent Application Publication 20110247143).
Regarding claim 16, O'Reagan does not teach the coverlet is portable and includes an attachment element for attaching the coverlet to a chair. Richards teaches the coverlet is portable and includes an attachment element (Paragraph 22) for attaching the coverlet to a chair (Paragraph 18). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.
Regarding claim18, O'Reagan does not teach wherein the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair. Richards teaches the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair (Paragraph 22). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673